Russell, C. J.
1. The superior courts of this State do not take judicial cognizance of 'municipal ordinances. In this case, the petition for certiorari having failed to set forth, either literally or in substance, any municipal ordinance which required that the accjjjjed be furnished with a specific accusation and a list of witnesses, it iffiist be presumed that no such ordinance existed; the charter of the City of Dublin, of which ' the courts take judicial cognizance, makes no such requirement; and therefore it was not made to appear that the municipal court erred in overruling the motion for a continuance, which was based on the alleged refusal to inform the accused as to the specific charge against him, or as to the particular ordinance he was charged with having violated, or the date of the offense, or to furnish him with a list of the witnesses upon whose testimony the charge was founded. Norris v. Thomson, 15 Ga. App. 511 (83 S. E. 866), and citations.
2. The ruling upon the evidence which it was sought to elicit by cross-examination, if erroneous, does not appear to have been prejudicial.
3. There was no error in refusing to sanction the certiorari.

Judgment affirmed.

Petition for certiorari; from Laurens superior court — Judge Kent. June 14, 1915.
Gamp & Twitty, for plaintiff in error.. W. G. Davis, contra.